DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE 16302945, filed on 07 Dec 2016.

Claim Objections

3.	Claim 21 is objected to because of the following informalities: Typo.

“21. (Original)” should be
“21. (Currently Amended)”.

Appropriate correction is required.


3.	Claim(s) 21-27, 29-32, 35, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj et al. (US Patent/PGPub. No. 20120223916) in view of LEE (US Patent/PGPub. No. 20170308236) and Northcott et al. (US Patent/PGPub. No. 10860142).

Regarding Claim 21, (Original) Kukulj et al. teach a touch sensing apparatus ([0009], FIG. 1-3, i.e. infrared-style touch screens) comprising:
a display panel ([0009], FIG. 1-3, i.e. coincides with a display);
a plate ([0005], FIG. 1-3, i.e. rectangular input area 6) including a touch surface ([0009], FIG. 1-3, i.e. touch screens);
one or more emitters ([0005], FIG. 1-3, i.e. optical sources 4 (e.g. LEDs)) arranged adjacent to a periphery ([0005], FIG. 1-3, i.e. top/right side) of the plate and configured to emit light ([0005], FIG. 1-3, i.e. beams of light 8) across the touch surface of the plate (i.e. please see above citation(s));
a set of detectors ([0005], FIG. 1-3, i.e. photo-detectors 10) arranged adjacent to the periphery of the plate (i.e. please see above citation(s)) and configured to receive light ([0005], FIG. 1-3, i.e. photo-detectors) from the set of emitters (i.e. please see above citation(s)); and
a frame assembly ([0009], FIG. 1-3, i.e. waveguide substrate 24) configured to support ([0009], FIG. 1-3, i.e. bezels) the display panel and the plate (i.e. please see above citation(s));
wherein the plate (i.e. please see above citation(s)) is curved ([0007], FIG. 1-3, i.e. top parabolic reflector 38) along a first axis ([0007], FIG. 1-3, i.e. horizontal) and along a second axis ([0007], FIG. 1-3, i.e. vertical).
However, Kukulj et al. do not explicitly teach
wherein the first axis is substantially parallel to a propagation direction of the emitted light across the touch surface,
wherein the second axis is substantially perpendicular to the first axis and in the same plane as the first axis; and 
wherein a size of the plate is at least 55".
In the same field of endeavor, LEE teaches
a size of the plate ([0061], FIG. 6, i.e. touch screen device with large size) is at least 55" ([0061], FIG. 6, i.e. 60 inch).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. teaching of an optical touch screen having general size with LEE teaching of large size optical touch screen to effectively transmit power for large size optical sensing device having large size (LEE’s [0061]).
However, Kukulj et al. and LEE do not explicitly teach
wherein the first axis is substantially parallel to a propagation direction of the emitted light across the touch surface,
wherein the second axis is substantially perpendicular to the first axis and in the same plane as the first axis.
In the same field of endeavor, Northcott et al. teach
the first axis (Col. 8, Ln. 46-59, FIG. 20, i.e. vertical) is substantially parallel to a propagation direction of the emitted light (Col. 8, Ln. 46-59, FIG. 20, i.e. light 32) across the touch surface (Col. 8, Ln. 46-59, FIG. 20, i.e. surface 24),
wherein the second axis (Col. 8, Ln. 46-59, FIG. 20, i.e. horizontal) is substantially perpendicular to (Col. 8, Ln. 46-59, FIG. 20, i.e. horizontal ┴vertical) the first axis (i.e. please see above citation(s)) and in the same plane (Col. 8, Ln. 46-59, FIG. 20, i.e. figure’s plane) as the first axis (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. and LEE teaching of an optically large touch screen with Northcott et al. teaching of optically curved touch screen to effectively reduce the thickness of light guide array (Northcott et al.’s Col. 9, Ln. 17-32, FIG. 22).

Regarding Claim 22, (Currently Amended) the touch sensing apparatus according to claim 21, wherein
Northcott et al. teach
the plate (Col. 8, Ln. 46-59, FIG. 20, i.e. light guide array 28) has a first concave curvature (Col. 8, Ln. 46-59, FIG. 20 & 22, i.e. may be curved) along the first axis (Col. 8, Ln. 46-59, FIG. 20, i.e. vertical).

Regarding Claim 23, (Currently Amended) the touch sensing apparatus according to claim 21, wherein
Northcott et al. teach
the plate has (Col. 8, Ln. 46-59, FIG. 20, i.e. light guide array 28) a second concave curvature (Col. 8, Ln. 46-59, FIG. 20 & 22, i.e. may be curved) along the second axis (Col. 8, Ln. 46-59, FIG. 20, i.e. vertical).

Regarding Claim 24, (Currently Amended) the touch sensing apparatus according to claim 22, wherein
Kukulj et al. teach
the first concave curvature is parabolic ([0007], FIG. 1-3, i.e. parabolic reflectors 38).

Regarding Claim 25, (Original) the touch sensing apparatus according to claim 21, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) is configured to induce ([0009], FIG. 1-3, i.e. waveguide) concavity ([0007], FIG. 1-3, i.e. parabolic reflectors 38) to the plate (i.e. please see above citation(s)).

Regarding Claim 26, (Original) the touch sensing apparatus according to claim 22, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) is configured to induce ([0009], FIG. 1-3, i.e. waveguide) concavity ([0007], FIG. 1-3, i.e. parabolic reflectors 38) to the plate (i.e. please see above citation(s)).

Regarding Claim 27, (Currently Amended) the touch sensing apparatus according to claim 23, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) is configured to induce ([0009], FIG. 1-3, i.e. waveguide) concavity ([0007], FIG. 1-3, i.e. parabolic reflectors 38) to the plate (i.e. please see above citation(s)).

Regarding Claim 29, (Original) the touch sensing apparatus according to claim 21, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) comprises:
a first frame element ([0007], FIG. 2-3, i.e. light guide plate 34) configured to support (FIG. 2-3, i.e. as shown by the figure(s)) the display panel (i.e. please see above citation(s)); and
a second frame element ([0006], FIG. 2-3, i.e. L-shaped substrate 24) arranged around at least a portion ([0006], FIG. 2-3, i.e. left/bottom portion) of the periphery of the plate, the second frame element (i.e. please see above citation(s)) having a first portion ([0006], FIG. 2-3, i.e. left portion) extending along an edge ([0006], FIG. 2-3, i.e. left edge) of the plate (i.e. please see above citation(s)) and a second portion ([0006], FIG. 2-3, i.e. bottom portion) opposed to the touch surface (i.e. please see above citation(s)).

Regarding Claim 30, (Original) the touch sensing apparatus according to claim 21, wherein
Kukulj et al. teach
a support portion ([0007], FIG. 1-3, i.e. parabolic reflectors 38) of the frame assembly (i.e. please see above citation(s)) is curved along its length ([0007], FIG. 1-3, i.e. horizontal).

Regarding Claim 31, (Original) the touch sensing apparatus according to claim 30, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) comprises support portions ([0007], FIG. 1-3, i.e. parabolic reflectors 38) along each side ([0005], FIG. 1-3, i.e. bottom/left side) of the plate, and wherein each support portion (i.e. please see above citation(s)) is curved ([0007], FIG. 1-3, i.e. parabolic).

Regarding Claim 32, (Original) the touch sensing apparatus according to claim 21, wherein
LEE teaches
the plate size (i.e. please see above citation(s)) is between 55" to 86" ([0061], FIG. 6, i.e. 60 inch).

Regarding Claim 35, (Original) the touch sensing apparatus according to claim 21, wherein
Kukulj et al. teach
the plate (i.e. please see above citation(s)) is a glass ([0102], FIG. 5, i.e. glass itself) plate (i.e. please see above citation(s)).

Regarding Claim 49, (New) the touch sensing apparatus according to claim 23, wherein
Kukulj et al. teach
the second concave curvature is parabolic ([0007], FIG. 1-3, i.e. right parabolic reflector 38).


4.	Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj et al. (US Patent/PGPub. No. 20120223916) in view of LEE (US Patent/PGPub. No. 20170308236), Northcott et al. (US Patent/PGPub. No. 10860142), and POMMIER et al. (US Patent/PGPub. No. 20180113569).

Regarding Claim 28, (Original) Kukulj et al., LEE, and Northcott et al. teach the touch sensing apparatus according to claim 21.
However, Kukulj et al., LEE, and Northcott et al. do not explicitly teach
the detectors and emitters are positioned 3 mm or less above the touch surface in a direction normal to the touch surface.
In the same field of endeavor, POMMIER et al. teach
the detectors ([0068], FIG. 1-3, i.e. detector 10) and emitters ([0078], FIG. 1-3, i.e. linear emitter) are positioned 3 mm or less ([0078], FIG. 1-3, i.e. 1 mm and 1 cm) above the touch surface ([0078], FIG. 1-3, i.e. skin surface) in a direction normal to (FIG. 1-3, i.e. as shown by the figure(s)) the touch surface (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. and LEE teaching of an optical touch screen having touch surface with POMMIER et al. teaching of optical touch screen having emitters and detectors position at a specific height to effectively detect interfacing with user by disposing emitters and detectors at a specific height (POMMIER et al.’s [0078]).

5.	Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj et al. (US Patent/PGPub. No. 20120223916) in view of LEE (US Patent/PGPub. No. 20170308236), Northcott et al. (US Patent/PGPub. No. 10860142), and URIU et al. (WO 2015029350).

Regarding Claim 33, (Original) Kukulj et al., LEE, and Northcott et al. teach the touch sensing apparatus according to claim 21.
However, Kukulj et al., LEE, and Northcott et al. do not explicitly teach
the plate has a width of at least 1900 mm.
In the same field of endeavor, URIU et al. teach
the plate ([0037], i.e. size of the screen) has a width ([0037], i.e. length) of at least 1900 mm ([0037], i.e. 2 m or less).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al., LEE, and Northcott et al. teaching of general width optical touch screen with URIU et al. teaching of specific width optical touch screen to effectively align and attach parts of an optical touch screen at a specific width (URIU et al.’s [0037]).

Regarding Claim 34, (Original) Kukulj et al., LEE, and Northcott et al. teach the touch sensing apparatus according to claim 21.
However, Kukulj et al., LEE, and Northcott et al. do not explicitly teach
the plate has a height of at least 1070 mm.
In the same field of endeavor, URIU et al. teach
the plate ([0037], i.e. size of the screen) has a height ([0037], i.e. length) of at least 1070 mm ([0037], i.e. 1 m or more).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. and LEE teaching of general length optical touch screen with URIU et al. teaching of specific length optical touch screen to effectively align and attach parts of an optical touch screen at a specific length (URIU et al.’s [0037]).

6.	Claim(s) 36-45, 48, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj et al. (US Patent/PGPub. No. 20120223916) in view of Northcott et al. (US Patent/PGPub. No. 10860142), and POMMIER et al. (US Patent/PGPub. No. 20180113569).

Regarding Claim 36, (Currently Amended) Kukulj et al. teach a touch sensing apparatus ([0009], FIG. 1-3, i.e. infrared-style touch screens) comprising:
a display panel ([0009], FIG. 1-3, i.e. coincides with a display);
a plate ([0005], FIG. 1-3, i.e. rectangular input area 6) including a touch surface ([0009], FIG. 1-3, i.e. touch screens);
one or more emitters ([0005], FIG. 1-3, i.e. optical sources 4 (e.g. LEDs)) arranged adjacent to the periphery ([0005], FIG. 1-3, i.e. top/right side) of the plate and configured to emit light ([0005], FIG. 1-3, i.e. beams of light 8) across the touch surface of the plate (i.e. please see above citation(s));
a set of detectors ([0005], FIG. 1-3, i.e. photo-detectors 10) arranged adjacent to the periphery of the plate (i.e. please see above citation(s)) and configured to receive ([0005], FIG. 1-3, i.e. photo-detectors) light from the set of emitters (i.e. please see above citation(s)), and
a frame assembly ([0009], FIG. 1-3, i.e. waveguide substrate 24) configured to support ([0009], FIG. 1-3, i.e. bezels) the display panel and the plate i.e. please see above citation(s)).
However, Kukulj et al. do not explicitly teach
the plate is curved along a first axis and along a second axis,
wherein the first axis is substantially parallel to a propagation direction of the emitted light across the touch surface,
wherein the second axis is substantially perpendicular to the first axis and is on the same plane as the first axis, and
wherein the detectors and emitters are positioned 3 mm or less above the touch surface.
In the same field of endeavor, Northcott et al. teach
the plate (Col. 8, Ln. 46-59, FIG. 20, i.e. light guide array 28) is curved (Col. 8, Ln. 46-59, FIG. 20 & 22, i.e. may be curved) along a first axis (Col. 8, Ln. 46-59, FIG. 20, i.e. vertical) and along a second axis (Col. 8, Ln. 46-59, FIG. 20, i.e. horizontal),
wherein the first axis (i.e. please see above citation(s)) is substantially parallel to a propagation direction of the emitted light (Col. 8, Ln. 46-59, FIG. 20, i.e. light 32) across the touch surface (i.e. please see above citation(s)),
wherein the second axis (i.e. please see above citation(s)) is substantially perpendicular to (Col. 8, Ln. 46-59, FIG. 20, i.e. horizontal ┴vertical) the first axis and is on the same plane (Col. 8, Ln. 46-59, FIG. 20, i.e. figure’s plane) as the first axis (i.e. please see above citation(s)).
However, Kukulj et al. do not explicitly teach
the detectors and emitters are positioned 3 mm or less above the touch surface.
In the same field of endeavor, POMMIER et al. teach
the detectors ([0068], FIG. 1-3, i.e. detector 10) and emitters ([0078], FIG. 1-3, i.e. linear emitter) are positioned 3 mm or less ([0078], FIG. 1-3, i.e. 1 mm and 1 cm) above the touch surface ([0078], FIG. 1-3, i.e. skin surface; [0133], FIG. 6, i.e. interactivity zone 62).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. and Northcott et al. teaching of an optical touch screen having touch surface with POMMIER et al. teaching of optical touch screen having emitters and detectors position at a specific height to effectively detect interfacing with user by disposing emitters and detectors at a specific height (POMMIER et al.’s [0078]).

Regarding Claim 37, (Currently Amended) the touch sensing apparatus according to claim 36, wherein
Northcott et al. teach
the plate (i.e. please see above citation(s)) has a first concave curvature (Col. 8, Ln. 46-59, FIG. 20 & 22, i.e. may be curved) along the first axis (i.e. please see above citation(s)).

Regarding Claim 38, (Original) the touch sensing apparatus according to claim 37, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) is configured to induce ([0009], FIG. 1-3, i.e. waveguide) concavity ([0007], FIG. 1-3, i.e. parabolic reflectors 38) to the plate (i.e. please see above citation(s)).

Regarding Claim 39, (Currently Amended) the touch sensing apparatus according to claim 36, wherein
Northcott et al. teach
the plate (i.e. please see above citation(s)) has a second concave curvature (Col. 8, Ln. 46-59, FIG. 20 & 22, i.e. may be curved) along the second axis (i.e. please see above citation(s)).

Regarding Claim 40, (Currently Amended) the touch sensing apparatus according to claim 37, wherein
Kukulj et al. teach
the first concave curvature is parabolic ([0007], FIG. 1-3, i.e. parabolic reflectors 38).

Regarding Claim 41, (Original) the touch sensing apparatus according to claim 40, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) is configured to induce ([0009], FIG. 1-3, i.e. waveguide) concavity ([0007], FIG. 1-3, i.e. parabolic reflectors 38) to the plate (i.e. please see above citation(s)).

Regarding Claim 42, (Original) the touch sensing apparatus according to claim 36, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) is configured to induce ([0009], FIG. 1-3, i.e. waveguide) concavity ([0007], FIG. 1-3, i.e. parabolic reflectors 38) to the plate (i.e. please see above citation(s)).

Regarding Claim 43, (Original) the touch sensing apparatus according to claim 36, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) comprises:
a first frame element ([0007], FIG. 2-3, i.e. light guide plate 34) configured to support (FIG. 2-3, i.e. as shown by the figure(s)) the display panel (i.e. please see above citation(s)); and
a second frame element ([0006], FIG. 2-3, i.e. L-shaped substrate 24) arranged around at least a portion ([0006], FIG. 2-3, i.e. left/bottom portion) of the periphery of the plate, the second frame element (i.e. please see above citation(s)) having a first portion ([0006], FIG. 2-3, i.e. left portion) extending along an edge ([0006], FIG. 2-3, i.e. left edge) of the plate (i.e. please see above citation(s)) and a second portion ([0006], FIG. 2-3, i.e. bottom portion) opposed to the touch surface (i.e. please see above citation(s)).

Regarding Claim 44, (Original) the touch sensing apparatus according to claim 36, wherein
Kukulj et al. teach
a support portion ([0007], FIG. 1-3, i.e. parabolic reflectors 38) of the frame assembly (i.e. please see above citation(s)) is curved along its length ([0007], FIG. 1-3, i.e. horizontal).

Regarding Claim 45, (Original) the touch sensing apparatus according to claim 36, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) comprises support portions ([0007], FIG. 1-3, i.e. parabolic reflectors 38) along each side of the plate, and wherein each support portion (i.e. please see above citation(s)) is curved ([0007], FIG. 1-3, i.e. parabolic).

Regarding Claim 48, (Original) the touch sensing apparatus according to claim 36, wherein
Kukulj et al. teach
the plate (i.e. please see above citation(s)) is a glass ([0102], FIG. 5, i.e. glass itself) plate (i.e. please see above citation(s)).

Regarding Claim 50, (New) the touch sensing apparatus according to claim 39, wherein
Kukulj et al. teach
the second concave curvature is parabolic ([0007], FIG. 1-3, i.e. right parabolic reflector 38).

7.	Claim(s) 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj et al. (US Patent/PGPub. No. 20120223916) in view of Northcott et al. (US Patent/PGPub. No. 10860142), POMMIER et al. (US Patent/PGPub. No. 20180113569), and LEE (US Patent/PGPub. No. 20170308236).

Regarding Claim 46, (Original) Kukulj et al., Northcott et al., and POMMIER et al. teach the touch sensing apparatus according to claim 36.
However, Kukulj et al., Northcott et al., and POMMIER et al. do not explicitly teach
In the same field of endeavor, LEE teaches
a size ([0061], FIG. 6, i.e. touch screen device with large size) of the plate is at least 55" ([0061], FIG. 6, i.e. 60 inch).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al., Northcott et al., and POMMIER et al. teaching of an optical touch screen having general size with LEE teaching of large size optical touch screen to effectively transmit power for large size optical sensing device having large size (LEE’s [0061]).

Regarding Claim 47, (Original) Kukulj et al., Northcott et al., and POMMIER et al. teach the touch sensing apparatus according to claim 36.
However, Kukulj et al., Northcott et al., and POMMIER et al. do not explicitly teach
In the same field of endeavor, LEE teaches
a size ([0061], FIG. 6, i.e. large size) of the plate (i.e. please see above citation(s)) is between 55" to 86"([0061], FIG. 6, i.e. 60 inch).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. and POMMIER et al. teaching of an optical touch screen having general size with LEE teaching of large size optical touch screen to effectively transmit power for large size optical sensing device having large size (LEE’s [0061]).

Response to Argument

8.	Applicant’s arguments with respect to Claim(s) 21-27, 29-32, and 35 has/have been considered but are moot because the arguments do not apply to the reference(s) being used in the current rejection.

9.	All dependent claims are properly rejected or objected as shown above.

10.	Applicants’ Response to the Final Office Action, 03/08/2022, has been entered and made of record. Claim(s) 21-24, 27, 36-37, and 39-40 is/are amended, Claim(s) 1-20 is/are cancelled, and Claim(s) 49-50 is/are new. Thus, Claim(s) 21-50, is/are pending in this application.

11.	Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.

A.	On P. 12-13, concerning Claim 21’s, applicant argues that Kukulj et al. and LEE fail to show how “a curved 55” plate” is achieved. However, the Examiner respectfully disagrees because:

I.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “curved 55””) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

II.	Both Kukulj et al. and LEE teach optical sensing display where LEE explicitly teaches size of 60 inch would be easily obtain for optical large screen motivation (LEE’s [0061]).

A.	On P. 13-14, concerning Claim 36’s, applicant argues that POMMIER et al.  fail to teach  “the detectors and emitters are positioned 3 mm or less above the touch surface” by citing that POMMIER et al.’s “skin surface” is not “touch surface. However, the Examiner respectfully disagrees because:

I.	The claim’s recitation DOES NOT EXCLUDE “SKIN SURFACE” AS TOUCH SURFACE.

II.	POMMIER et al. teach optical sensing device,
[0077] discloses ” Detection of Interaction Points” where
[0078] discloses ” The beam 31 is preferentially emitted in a non-visible frequency band so as not to alter the image 22 projected by the projector 20. According to one embodiment, the light beam is emitted by a linear emitter generating a substantially flat beam in an infra-red frequency range. The beam is emitted along a plane substantially parallel to the skin surface between 1 mm and 1 cm from the skin surface”.
In this embodiment, POMMIER et al. teach the skin surface can be used as touch surface to eliminate a separate and redundant touch surface of a wrist worn device such as a watch in contrast to non-wrist worn embodiment similar to FIG. 5 which include touch surface.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628